Citation Nr: 1758784	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by sleep abnormalities, to include acquired psychiatric and neurological manifestations.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had service in the United States Army from May 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran had a Travel Board hearing in May 2016.  A transcript is of record.  

The issue of entitlement to service connection for a disability manifested by sleep abnormalities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claim for service connection for a disability manifested by sleep abnormalities.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for a disability manifested by sleep abnormalities is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was denied service connection for a sleep disorder in an April 1979 rating decision by the RO.  An appeal to the Board was initiated, and in an April 1982 decision, the RO's denial was continued on the basis of there being no evidence of a current organic disability productive of sleep paralysis.  The Board's decision is final.  The Veteran attempted to reopen his claim in August 1994; however, it was determined that new and material evidence had not been received, and the petition to reopen was denied.  No appeal was initiated within the year following notification to him, and it is also final.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118(2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

The Board will grant the appeal in part and reopen the claim. VA clinical records issued subsequent to the August 1994 RO decision have been obtained.  In one such record, dated in August 2010, a VA psychiatrist reported that the Veteran had experienced nightmares since 1972, and that these symptoms are accompanied by complaints of  "sleep paralysis."  This evidence is new, in that it was not of record at the time of the last prior denial in 1994, and is material, in that it represents a physician's notation of a history of sleep disturbances, made in a clinical setting, with a potential date of onset in active military service.  The 2010 VA clinical note broadens the potential disability manifestation involved by suggesting possible psychiatric as well as organic causes for long-standing sleep complaints.  As such, it relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  The evidence is presumed to be credible in the context of a reopening claim, and while it is hardly an unequivocal endorsement of the Veteran's sleep disability having causal origins in service, under the minimal requirements established for reopening a previously denied claim, it does constitute new and material evidence.  



ORDER

New and material evidence having been received, the claim for entitlement to service connection for disability manifested by sleep paralysis, to include acquired psychiatric and neurological manifestations, is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran reported in 1994 that he was undergoing treatment at VA for anxiety symptoms, and that a sleep disorder was part and parcel of that symptomatology.  The RO never obtained such records, and efforts to obtain them must occur.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was evaluated for sleep complaints in service, and he has various consultations of current symptoms of sleep disturbances (nightmares, anxiety, etc.).  His former and current spouse have reported witnessing the Veteran having some degree of sleep abnormality ("sleep paralysis") since knowing him, and complaints of sleep abnormalities date to the period proximate to service discharge.  The Veteran should be afforded comprehensive VA neurology and psychiatry examinations to determine the nature and etiology of any sleep disturbance, to include as manifestations of any current psychological or organic disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran, with particular focus on records of treatment occurring proximate to 1994 (to include in years prior to that date) in particular specifically from the VA Medical Center (VAMC) in Buffalo, New York.  

2.  Schedule the Veteran for a comprehensive VA  examination TO BE CONDUCTED BY ONE OR MORE  PHYSICIANS QUALIFIED IN SLEEP DISORDERS to determine the nature and etiology of any disability manifesting via a sleep disorder (to include "sleep paralysis").  The examiner must express an opinion as to:

*Does the Veteran experience a chronic neurological disability manifesting via sleep abnormalities ("sleep paralysis"), anxiety or depression that was caused by active service?  

*The Veteran's sleep complaints, with assessment of "paralysis" symptoms in service in 1972, should be noted.  

*The Veteran's competent testimony of being struck in the head during fist fights in service should be noted, and any residual headache or traumatic residual injury should be expressly described.

*The Veteran's complaints of "sleep paralysis," with reported nightmares and inability to be fully rested, reported by himself, his former spouse, and his current spouse, from 1972 to the present, should be noted.  

THE EXAMINERS SHOULD PROVIDE A COMPREHENSIVE EXPLANATION IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  A MERE LACK OF DOCUMENTATION IN CONTEMPORANEOUS MEDICAL RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL CONCLUSION AND WILL REQUIRE ADDITIONAL REMAND FOR REMEDIAL DEVELOPMENT.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


